Name: 2014/638/EU: European Council Decision of 30 August 2014 electing the President of the European Council
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-09-02

 2.9.2014 EN Official Journal of the European Union L 262/5 EUROPEAN COUNCIL DECISION of 30 August 2014 electing the President of the European Council (2014/638/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the European Union, and in particular Article 15(5) thereof, Whereas: (1) On 30 November 2014, the term of office of the current President of the European Council Mr Herman VAN ROMPUY will come to an end. (2) A new President of the European Council should therefore be elected, HAS ADOPTED THIS DECISION: Article 1 Mr Donald TUSK is hereby elected President of the European Council for the period from 1 December 2014 until 31 May 2017. Article 2 This Decision shall be notified to Mr Donald TUSK by the Secretary-General of the Council. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 August 2014. For the European Council The President H. VAN ROMPUY